Citation Nr: 0802252	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-32 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of indebtedness created by an 
overpayment of disability benefits.


REPRESENTATION

The veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1970 to October 1971.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2005 decision of the Committee on Waivers and 
Compromises (Committee) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Roanoke, Virginia. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was receiving a total disability rating based on 
individual unemployability (TDIU) when he became incarcerated 
in March 2003; he did not notify VA of his incarceration.  In 
September 2004, VA was notified that the veteran was 
incarcerated for a felony and reduced his disability benefits 
retroactively from the 61st day of his incarceration, which 
created an overpayment in the principal amount of $40,321.

The veteran submitted a financial status report in February 
2005.  At that time he remained incarcerated.  He was 
subsequently transferred to a work release program, and his 
VA benefits were resumed.  He has since moved to another 
address apparently as the result of leaving the work release 
program.

At this point, the amount of the veteran's income and 
expenses is unclear.  A current financial status report is 
needed to determine his ability to repay his indebtedness to 
VA.

Accordingly, this case is remanded for the following:

1.  Furnish the veteran with the 
appropriate VA form for reporting his 
current financial status.  Ask him to 
complete the form and return it to VA.

2.  If the appeal remains denied, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




